I do not believe that, under the circumstances in this case, appellant was under any obligation, because of the former relationship of the tenancy in common, to pay respondent's assessments in order to save a foreclosure of the property. If, after the foreclosure decree, the property had been purchased in good faith by an innocent third person, appellant would not have been compelled to respond in damages to respondent. Appellant owed respondent no duty to protect her interests.
But, because of the former relationship of tenancy in common, coupled with the fact that the notice to foreclose respondent's property was, in respondent's absence, mailed to appellant, she,appellant, could not purchase this property after foreclosure. She was estopped from gaining any advantage to herself because of this situation. *Page 277